     Case 2:20-cv-07039-CBM-PJW Document 22 Filed 03/11/21 Page 1 of 2 Page ID #:55




1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11
      RAVIKUMAR ARVINDBHAI PATEL                  No. CV 20-7039 CBM (PJWx)
12    and ARPITABEN RAVIKUMAR
      PATEL,
13                                                ORDER [JS-6]
                  Plaintiffs,
14
                         v.
15                                                Honorable Consuelo B. Marshall
      TRACY RENAUD, Acting Director,              United States District Judge
16    U.S. Citizenship and Immigration,
      Services, and MONTH WILKINSON,
17    Acting U.S. Attorney General,
18                Defendants.
19
20
21          The Court, having received Plaintiffs Ravikumar Arvindbhai Patel and Arpitaben
22    Ravikumar Patel (“Plaintiffs”) Notice of Voluntary Dismissal, hereby DISMISSES the
23    above-captioned case without prejudice. All pending schedules are stricken.
24
25
      DATED: MARCH 11, 2021                 _____________________________________
26
                                            HON. CONSUELO B. MARSHALL
27                                          United States District Judge
28
     Case 2:20-cv-07039-CBM-PJW Document 22 Filed 03/11/21 Page 2 of 2 Page ID #:56




1
      Submitted by:
2
      LAUREN MCCLURE
3     KRIEZELMAN BURTON AND ASSOCIATES LLC
4
        /s/ Lauren McClure
5     LAUREN McCLURE
      Attorneys for Plaintiffs
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
